PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
MAZLISH et al.
Application No. 15/870,717
Filed: January 12, 2018
Attorney Docket No. 3831-P14047.1US (ALG00700)
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



 This is a decision on the request for refund filed February 19, 2021.

The request for refund is GRANTED.

Applicant files the above request for refund of $210.00 stating, “On December 31, 2020, a Request to Correct Inventor Order was filed … and the amount of $210.00 was incorrectly paid. A resubmission of the Request to Correct Inventor Order was filed on February 01, 2021, and the correct amount of $70 was deducted from our deposit account”.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as the wrong fee was incorrectly paid a total of $210.00 has been refunded to applicant’s deposit account on May 05, 2021.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions